DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-25 are currently pending. Claims 1-18 are addressed below. Claims 19-25 are withdrawn pursuant to a restriction requirement explained below. Accordingly, claims 19-25 have not been further treated on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a split flap and mounting plate apparatus, classified in G09F11/06.
II. Claims 19-25, drawn to sliding lock device, classified in G09F7/18.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination of claim 19 requires a flange with a bump and a tab having a curved part which are not required in the combinations of claims 1 and 9.  The subcombination has separate utility such as a component for electronic signs.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Group I would require a search in at least CPC G09F11/06, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G09F7/18, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s attorney on February 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate both the front side of the display housing (para. 0047, line 2) and the support guides (para. 0055, line 5).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface of the raised collapsible rib of the second end” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 0027, lines 3-4, “surface the back plate” should read “surface of the back plate”.
In para. 0053, “split flaps 5101-N)” should read “split flaps 5101-N”.
In para. 0055, “constructed of adhesives” should read “constructed of; adhesives”.
In page 3, para. “00010” should be “0010”.
In page 3, there are two paragraphs numbered 0011. The first one needs to be “0011” instead of being “00011”, and the second one needs to be updated to be paragraph “0012”. Numbering of subsequent paragraphs needs to be updated as well.
In page 9, the paragraph numbering went to 0044 then back to 0042, i.e. there are two paragraphs numbered 0042, 0043, and 0044. Paragraph numbering needs to be updated taking into account the paragraph numbering changes due to the duplicate para. 0011.
Appropriate correction is required.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:
Claim 4, line 5, “movement the second latch” should read as “movement of the second latch”.
Claim 17, line 6, “wherein the securing” should read as “wherein securing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation “the surface of the raised collapsible rib of the second end”. However, neither the specification nor the drawings disclose this element in relation to the second end of the sliding lock. The raised collapsible rib has only been associated with the first extension/latch of the mounting plate (para. 0038, lines 2-3; Fig. 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the surface of the raised collapsible rib of the second end" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of Tenthorey et al. (US 20200327831 A1), hereinafter Tenthorey, is considered to most closely read on the subject matter recited in claims 1 and 9.
Regarding claim 1, Tenthorey teaches an apparatus (Fig. 4-6, 16, 19 show an apparatus), comprising:
a housing (Fig. 5 shows a housing 162);
a wheel within the housing, wherein the wheel is configured to spin about an axis (Fig. 5 shows an exploded view of the wheel 160,161; Fig. 6 shows the wheel 161 inside the housing 162. Fig. 19 shows the wheel is configured to spin about an axis 436);
a group of split flaps hingeably disposed on an outer surface of the wheel (Fig. 6, 16, 19 show the split flaps are hingeably disposed on an outer surface of the wheel);
a first tab and a second tab accessible via a first opening and a second opening, respectively, of a rear side of the housing (Fig. 17 shows a first and second tabs 486 on either , wherein the first tab and the second tab are projections within the housing (Fig. 19 shows the tabs 486 are projections within the rear panel 406 of the housing), and wherein the first tab and the second tab are configured to receive a first latch and a second latch, respectively, when the first latch and the second latch are inserted into the first opening and the second opening, respectively (Fig. 17 and 19 show the tabs 486 are configured to receive latches 484 [shown on either side of the top part of the wall mount 470 in Fig. 17] when the latches 484 are inserted into the opening of the rear panel 406 [as shown in Fig. 19]);
a sliding member disposed with respect to at least one side of the housing (Fig. 17 and 19 show the sliding member 496), wherein the sliding member comprises a first end, a second end, and an elongated section (Fig. 17 and 19 show the sliding member 496 has a first end, a second end, and an elongated section), wherein the second end and at least a portion of the elongated section are disposed within the housing (Fig. 19 shows the second end and at least a portion of the elongated section of sliding member 496 is within the housing), wherein the sliding member is configured to be slidable from a first unlocked offset position to a second locked offset position (Para. 0077, lines 1-16, discloses that the sliding member 496 is configured to be slidable from a first unlocked position to a second locked offset position [see Fig. 19]), wherein, in the second locked offset position, the second end secures at least the first latch against the first tab (Fig. 19 shows the second end of sliding member 496 secures at least the first latch 484).
However, the prior art does not teach an apparatus wherein the sliding member is further configured to be slidable from the second locked offset position to the first unlocked offset position, wherein, in the first unlocked offset position, at least the first latch is unsecured from the first tab as a result of movement of the second end away from at least the first latch, enabling the apparatus to slide free of at least the first latch, and there would be no motivation to modify Tenthorey as such.
Claims 2-8 are allowable by virtue of their dependency on claim 1.
Regarding claim 9, Tenthorey teaches an apparatus (Fig. 4-6, 16, 19 show an apparatus), comprising:
a housing (Fig. 5 shows a housing 162);
protrusion elements within the housing, the protrusion elements comprising a first mating element and a second mating element accessible via a first opening and a second opening, respectively, of the housing (Fig. 17 shows protrusion elements 486 on either side [first and second mating elements] of the back panel 406. Fig. 19 shows these tabs are accessible via openings on the back of the housing’s rear panel 406.), wherein the first mating element and the second mating element are configured to receive a first extension from a mounting plate and a second extension from the mounting plate, respectively (Fig. 17 and 19 show the mating elements 486 are configured to receive extensions 484 [shown on either side of the top part of the wall mount 470 in Fig. 17] of the mounting plate 470), wherein the first extension has a first geometry configured to match a first corresponding geometry of the first mating element (Fig. 17 and 19 show the first extension 484 is configured to match a first geometry of the first mating element 486), and wherein the second extension has a second geometry configured to match a second corresponding geometry of the second mating element (Fig. 17 shows the 
a sliding lock slidable along a side of the housing (Fig. 17 and 19 show a sliding lock 496), wherein the sliding lock comprises a first end, a second end, and an elongated section between the first end and the second end (Fig. 17 and 19 show the sliding member 496 has a first end, a second end, and an elongated section between the two ends),
wherein the second end and a portion of the elongated section are disposed within the housing (Fig. 19 shows the second end and a portion of the elongated section of sliding lock 496 is within the housing).
However, the prior art does not teach an apparatus wherein the first end comprises a user interface element extendable from the housing configured to be pulled or pushed by external force, wherein, via the external force to the user interface element, the sliding lock is slidable between a first position and a second position, wherein, in the second position, the second end is pressed against a surface of the first extension, resulting in the first extension being pressed against, and mated to the first corresponding geometry of, the first mating element; wherein, in the first position, the second end is withdrawn away from pressing on the surface of the first extension, resulting in the first corresponding geometry of the first mating element being unmated from the first geometry of the first extension, and further resulting in the second corresponding geometry of the second mating element being unmated from the second geometry of the second extension, and there would be no motivation to modify Tenthorey as such.
Claims 11-18 are allowable by virtue of their dependency on claim 9.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byers (US 5289651 A) discloses a photo display device comprising of a housing, a front frame, split flaps containing photos, and a motor to operate the photo display. The front frame is force fit onto the front part of the housing; the front frame snaps into place and clamped to the housing by latch members found on both the front frame and the housing. However, Byers does not disclose a sliding lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571) 272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631